Citation Nr: 1433140	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to nonservice-connected disability pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

The Board observes that the appellant was initially denied entitlement to nonservice-connected pension benefits by the February 2009 RO decision.  Thereafter, in a May 2009 decision, the RO denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  In May 2009, the appellant filed a notice of disagreement to "the VA initial decision" but did not specify whether she was appealing the decision which denied nonservice-connected pension benefits or a payment from the FVEC fund.  Additionally, the July 2009 statement of the case appears to have been issued in response to an appeal of the February 2009 RO decision.  A timely substantive appeal was received in August 2009.  However, in an October 2010 decision, the Board construed the issue on appeal as entitlement to a one-time payment from the FVEC Fund.  Review of the current March 2013 statement of the case reflects that the RO considered the appellant's claim on the merits, as having been initiated by a February 2012 claim.  Regardless of the prior appeal before the Board, the Board accepts the appellant's May 2009 statement as a notice of disagreement to the February 2009 decision which initially denied entitlement to nonservice-connected pension benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence that the appellant had any qualifying military service for basic eligibility to nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension have not been met.  38 U.S.C.A. §§ 101, 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so, because, as discussed below, the facts regarding entitlement to nonservice-connected pension benefits are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA pension benefits.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 05-04, 69 Fed. Reg. 59989 (2004).

The appellant asserts that she is entitled to nonservice-connected disability pension benefits based on guerrilla service on behalf of the United States Armed Forces during World War II.  To establish basic eligibility for VA nonservice-connected pension benefits, in part, the veteran must have had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  38 C.F.R. § 3.6(a).  In turn, "active duty" is defined as including full-time duty in the Armed Forces. 38 C.F.R. § 3.6(b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (2013).  Service as a guerrilla under prescribed circumstances is qualifying service for VA compensation and dependency and indemnity compensation benefits, but not for VA pension benefits.  38 C.F.R. § 3.40(c).  A service department determination as to an individual's service shall be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The appellant claims to have had service in the recognized guerillas from December 1941 to June 1945.  In particular, she claims service with the Women's Auxiliary Service of the Philippines during World War II.  In an October 2010 decision, the Board denied the appellant's claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) based upon the conclusion that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the Armed Forces of the United States.  In a November 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's October 2010 decision on the same grounds.

In that regard, the National Personnel Records Center (NPRC) confirmed in January 2009, January 2010, and again in April 2013 that the appellant had no service as a member of the Philippine Commonwealth Army, including recognized guerrilla service in the service of the United States Armed Forces.  Moreover, even if the Board, the Court, or the NPRC determined that that appellant had recognized guerrilla service, individuals with such service are not deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected pension benefits.  38 C.F.R. § 3.40.

In addition, the official documents, to include the aforementioned NPRC findings, do not indicate, and the appellant has not contended, that she had any other service that would render her eligible for nonservice-connected pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a) (2013). 

Accordingly, the Board finds that the appellant is not eligible for the requested benefit, as the law is dispositive.  Therefore, eligibility for nonservice-connected disability pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


